        Case 1:17-cv-02989-AT Document 946 Filed 10/05/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DONNA CURLING, et al.,                   :
                                         :
       Plaintiffs,                       :
                                         :
v.                                       :         CIVIL ACTION NO.
                                         :         1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,              :
                                         :
       Defendants.                       :

                                     ORDER

      Before the Court is State Defendants’ Motion to Seal or Alternatively Redact

the Transcript of the October 1, 2020 Hearing (“Motion”) [Doc. 933]. State

Defendants seek an order sealing or redacting page and line numbers 23:10 – 26:1;

26:5 – 26:16; 27:5 – 27:14; 28:9 – 29:5; and 29:14 – 30:8 (“Cited Portions”) of the

October 1, 2020 hearing transcript, largely constituting the testimony of Dr. Eric

Coomer. (Doc. 935, “Transcript” or “Tr.”) Plaintiffs filed a joint response in

opposition. (Doc. 936.)

A.    Legal Standard

      The public has a presumptive right to review and copy documents filed with

the courts in civil proceedings. Chicago Tribune v. Bridgestone/Firestone, Inc.,

263 F.3d 1304, 1311 (11th Cir. 2001). This right is sometimes referred to as the

“common law right of access.” Id. This right of access, however, is not absolute. For

example, “it does not apply to discovery and, where it does apply, may be overcome

by a showing of good cause.” Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245
          Case 1:17-cv-02989-AT Document 946 Filed 10/05/20 Page 2 of 5




(11th Cir. 2007). Determining whether good cause exists “requires ‘balanc[ing] the

asserted right of access against the other party’s interest in keeping the information

confidential.’” Id. at 1246 (quoting Chicago Tribune, 263 F.3d at 1309) (alterations

in original).

       Factors to consider include

       whether allowing access would impair court functions or harm
       legitimate privacy interests, the degree of and likelihood of injury if
       made public, the reliability of the information, whether there will be
       an opportunity to respond to the information, whether the
       information concerns public officials or public concerns, and the
       availability of a less onerous alternative to sealing the documents.

Id. (citations omitted). See also L.R. App. H. § II(J), NDGa (incorporating these

factors). Furthermore, [a] party’s privacy or proprietary interest in information

sometimes overcomes the interest of the public in accessing the information.” Id.

(citations omitted).

B.     Discussion

       State Defendants’ Motion is remarkable for what it does not argue. It does

not argue that the testimony of Dr. Coomer is categorically exempt from the

common law right of access.1 It also acknowledges that “Dr. Coomer’s testimony

may not be sufficient in itself to compromise the BMDs.” (Motion at 3.) Instead, it

appears that the sole basis for redacting the Cited Portions of the Transcript is that


1 State Defendants do not argue that Dr. Coomer’s testimony constitutes discovery material or
part of a proceeding to enforce discovery obligations that would not be subject to the common law
right of access under Chicago Tribune. 263 F.3d at 1312. Nor could they, as it was clearly given in
connection with Plaintiffs’ latest request for injunctive relief, (Doc. 800) which the Court has
already granted in part, but has kept under advisement in part to consider, among other things,
the new evidence presented by Coalition Plaintiffs in their of Notice of Filing Supplemental
Evidence Relating to Defects in Every Database for November 2020 General Election. (Doc. 916.)

                                                2
         Case 1:17-cv-02989-AT Document 946 Filed 10/05/20 Page 3 of 5




doing otherwise “would disclose intellectual property of Dominion,” which State

Defendants contend “should be a consideration given the company’s voluntary

participation in the Court’s hearing.” (Id.)

       Under certain circumstances, the common law right of access may be

overcome by the necessity of protecting intellectual property. Romero, 480 F.3d at

1246 (instructing the Court to weigh “whether allowing access would impair court

functions or harm legitimate privacy interests”). Moreover, Rule 26(c)(1)(G)

empowers the Court to enter protective orders “requiring that a trade secret or

other confidential research, development, or commercial information not be

revealed or be revealed only in a specified way.” See also L.R. App. H. § II(J)(1),

NDGa (“Counsel generally should not request sealing of an entire filing but only

those portions of the filing for which there is legal authority to seal, including but

not limited to scientific formulas, confidential pricing calculations, trade secrets,

and sensitive security data.”); Fed. R. Civ. P. 5.2(d), (e) (authorizing sealing or

redaction of electronically filed documents for good cause).2

       State Defendants do not explain what exactly constitutes confidential

intellectual property in the Cited Portions. Indeed, the word “trade secret” does not



2 The Court’s Protective Order (Doc. 477), Section 2.d, provides that a third party may designate
materials as “Confidential,” but such party bears the burden of demonstrating that a designation
is appropriate. Neither Dominion nor State Defendants have met their burden of showing that the
information in the Cited Portions is confidential for the reasons that follow. Furthermore, the
Protective Order does not bind the Court. (Id. § 15; see also L.R. App. H. § II(J)(1), NDGa
(“Agreements between or among the parties to protect documents from public disclosure,
whether through designation under a confidentiality agreement or protective order
or otherwise, will not prevent their disclosure in the event the Court denies sealed filing for
the documents.”) (emphasis added).

                                               3
          Case 1:17-cv-02989-AT Document 946 Filed 10/05/20 Page 4 of 5




even appear in the Motion. Plaintiffs have aptly justified the assertion that the

Cited Portions contain intellectual property subject to protection as the State’s

“ipse dixit.” (Doc. 936.) The Court has reviewed the Cited Portions and cannot

ascertain any basis for granting State Defendants’ Motion.

       The fact that the BMD’s have experienced a ballot configuration issue

relating to the Senate Special Election is public. (Transcript of Sept. 28, 2020

Telephone Conf. at 5–6, Doc. 925.) The fact that the BMDs run on an Android

Operating System is public and is set forth in the State’s contract with Dominion.3

State Defendants provide no explanation of why the fact that “indexes” are created

by Android OS and “referenced” by the BMDs’ software would constitute

Dominion’s intellectual property, rather that part of the operating system itself.

(Tr. 23:18–23.) The same is true of the fact that Android increments indexes or

that the references to indexes are reset upon a power cycle. (Id. at 23–24.)

       The only other possible candidates for protection are the cause of the issue

itself (Tr. 23:18–22), the circumstances necessary to bring about the issue (id.

27:10–14), and Dominion’s fix of the issue (id. 24:8–10). State Defendants do not

attempt to argue that a software bug would qualify as a trade secret; the Court

doubts this could be so.4 And while the Court could conceive of a circumstance

where Dominion’s fix of a bug could receive some sort intellectual property


3 Security-Focused Tech Company, Dominion Voting to Implement New Verified Paper Ballot
System, Ga. Sec’y of State, https://sos.ga.gov/securevoting/ (last visited Oct. 2, 2020).
4 Restatement (Third) of Unfair Competition § 39 (1995) (“A trade secret is any information that

can be used in the operation of a business or other enterprise and that is sufficiently valuable and
secret to afford an actual or potential economic advantage over others.”).

                                                 4
        Case 1:17-cv-02989-AT Document 946 Filed 10/05/20 Page 5 of 5




protection under some theory, the high level of generality at which the “fix” was

discussed at the hearing does not appear to justify redaction under the

circumstances. (Tr. 24:8–10) (“Instead of referencing this particular ID, we

reference it now as what is called a tag. There is no collision possible between our

tag and these Android IDs.”). As such, the Court finds that State Defendants have

not met their burden to show that the common law right of access is overcome by

any intellectual property interest of Dominion.

      The Court certainly appreciates Dominion’s participation and Dr. Coomer’s

explanations, but the voluntary participation of a party does not justify sealing or

redacting information. L.R. App. H. § II(J)(1), NDGa (“It is the general policy of

this Court not to allow the filing of documents under seal without a Court order,

even if all parties consent to the filing under seal.”). As movants, it was the

State Defendants’ job to justify protection of any purported privacy interest of a

third party, not the Court’s.

C.    Conclusion

      The Motion to Seal or Alternatively Redact the Transcript of the October 1,

2020 Hearing (“Motion”) [Doc. 933] is DENIED. The Clerk is DIRECTED to

UNSEAL the Transcript [Doc. 935]. Members of the public seeking a copy of the

Transcript should review L.R. App. H. § IV(A), NDGa.

      IT IS SO ORDERED this 5th day of October, 2020.


                                      _____________________________
                                      Amy Totenberg
                                      United States District Judge

                                         5
